FILED
                             NOT FOR PUBLICATION                            DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In re: E. DANIEL BORS, III,                      No.   13-60018

          Debtor,                                BAP No. 12-1214
______________________________

SIMONA TANASESCU,                                MEMORANDUM*

               Appellant,

 v.

E. DANIEL BORS, III,

               Appellee.


                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
                  Kirscher and Dunn, Bankruptcy Judges, Presiding

                            Submitted December 14, 2016**

Before:        WALLACE, LEAVY, and FISHER, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Appellant Simona Tanasescu appeals pro se from the Bankruptcy Appellate

Panel’s (“BAP”) order affirming the bankruptcy court’s dismissal of Tanasescu’s

adversary proceeding. We have jurisdiction under 28 U.S.C. § 158(d)(1). We

independently review the bankruptcy court’s decision without deference to the

BAP. Turtle Rock Meadows Homeowners Ass’n v. Slyman (In re Slyman), 234

F.3d 1081, 1085 (9th Cir. 2000). We affirm.

      The bankruptcy court properly dismissed Tanasescu’s adversary proceeding

for failure to state a claim for relief under 11 U.S.C. 727(d)(1) because Tanasescu

failed to allege facts sufficient to show that, but for Bors’ alleged fraud in his

bankruptcy filings, Bors’ would have been denied his discharge. See Jones v. U.S.

Tr., Eugene, 736 F.3d 897, 899-900 (9th Cir. 2013) (to revoke a debtor’s discharge

based upon false oaths in connection with his petition for discharge, the fraud must

be material, or, sufficient to cause denial of the discharge if known at the time of

discharge).

      The bankruptcy court did not abuse its discretion in denying Tanasescu leave

to amend to state a claim of nondischargeability under 11 U.S.C. § 523 where the

court dismissed the adversary proceeding without prejudice to Tanasescu filing

such a claim.




                                            2                                        13-60018
      We reject as without merit Tanasescu’s contentions that the bankruptcy

court and the BAP were biased or unfairly prejudiced her, or that she qualified for

relief under Federal Rule of Civil Procedure 60(b).

      AFFIRMED.




                                          3                                   13-60018